SYSTEMAX INC.


2006 STOCK INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS


PURPOSE

The purpose of the Systemax Inc. 2006 Stock Incentive Plan for Non-Employee
Directors (the “Plan”) is to promote the interest of Systemax Inc. (the
“Company”) and its stockholders by increasing the proprietary interest of
non-employee directors in the growth and performance of the Company by granting
such directors restricted stock awards relating to, and options to purchase,
shares of Common Stock, par value $0.01 per share (the “Shares”) of the Company
(collectively, “Awards”).


ADMINISTRATION

The Plan shall be administered by the Company’s Board of Directors (the
“Board”). Subject to the provisions of the Plan, the Board shall be authorized
to interpret the Plan, to establish, amend, and rescind any rules and
regulations relating to the Plan and to make all other determinations necessary
or advisable for the administration of the Plan; provided, however, that the
Board shall have no discretion with respect to the selection of directors to
receive Awards, the number of Shares subject to any such Awards, the purchase
price thereunder or the timing of grants of Awards under the Plan. The
determinations of the Board in the administration of the Plan, as described
herein, shall be final and conclusive. The Secretary of the Company (or, if the
Secretary is unavailable, the Chief Financial Officer of the Company) shall be
authorized to implement the Plan in accordance with its terms and to take such
actions of a ministerial nature as shall be necessary to effectuate the intent
and purposes thereof. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware.


ELIGIBILITY

The class of individuals eligible to receive grants of Awards under the Plan
shall be directors of the Company who are not employees of the Company or any
entity in which the Company has more than a 50% equity interest (“Eligible
Directors”). Any recipient of an Award granted hereunder shall hereinafter be
referred to as a “Participant.”


SHARES SUBJECT TO THE PLAN

Subject to adjustment as provided in Section 6, an aggregate of 200,000 Shares
shall be available for issuance under the Plan. The Shares deliverable pursuant
to any Award may be made available from authorized but unissued Shares or
treasury Shares. If any option granted under the Plan shall terminate for any
reason without having been exercised, or without delivery of Shares in
connection with such termination, or should any Restricted Shares (as defined
below) be forfeited, the Shares subject to, but not delivered under, such
option, or such forfeited Shares, shall again be available for issuance under
the Plan.


GRANT, TERMS AND CONDITIONS OF OPTIONS

Effective October 11, 2006 (the “Effective Date”), subject to approval of the
Plan by the stockholders of the Company, each person who is then an Eligible
Director will be granted, as of the Effective Date, an option to purchase 5,000
Shares.

Subject to approval of the Plan by the stockholders of the Company, each person
who first becomes an Eligible Director after the Effective Date will be granted,
on the date that such person becomes an Eligible Director, an option to purchase
5,000 Shares.

The options granted will be nonqualified stock options not intended to qualify
under Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”)
and shall have the following terms and conditions:

Price. The purchase price per Share deliverable upon the exercise of each option
shall be 100% of the Fair Market Value per Share on the date the option is
granted. For purposes of the Plan, Fair Market Value shall be the closing sales
price per share as reported on the principal exchange on which the Shares are
listed for the date in question, or if there were no sales on such date, on the
first date prior thereto on which the Shares were so traded.

Payment. Options may be exercised only upon payment of the full purchase price
(and any withholding taxes, if applicable) thereof. Such payment shall be made
(a) in cash, or its equivalent, (b) by exchanging Shares which have been owned
by the Participant for at least six months (which are not the subject of any
pledge or other security interest), (c) by providing with the notice of exercise
an order to a designated broker to sell part or all of the Shares and to deliver
sufficient proceeds to the Company, in cash or by check payable to the order of
the Company, to pay the full purchase price of the Shares, or (d) by a
combination of the foregoing, provided that the combined value of all cash and
cash equivalents and the Fair Market Value of any such Shares so tendered to the
Company as of the date of such tender is at least equal to such option price
(and any withholding taxes, if applicable).

Exercisability and Term of Options. Options shall be exercisable immediately
(but not before stockholder approval of the Plan) and shall be exercisable until
the earlier of (A) ten years from the date of grant and (B) the expiration of
the period provided in the paragraph below entitled Termination of Service as
Eligible Director. If the Plan is not approved at the Annual Stockholders
Meeting in 2006, any options granted before such meeting shall be void and of no
force or effect.

Termination of Service as Eligible Director. Upon termination of a Participant’s
service as a director of the Company for any reason, all outstanding options
held by such Participant, to the extent then exercisable, shall be exercisable
in whole or in part for a period of one year from the date upon which the
Participant ceases to be a director, provided that in no event shall the options
be exercisable beyond ten years from the date of grant.

Non-transferability of Options. No option may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant otherwise
than by will or the laws of descent and distribution, and during the lifetime of
the Participant to whom an option is granted it may be exercised only by the
Participant or by the Participant’s guardian or legal representative.
Notwithstanding the foregoing, options may be transferred pursuant to a
qualified domestic relations order.

Option Agreement. Each option granted hereunder shall be evidenced by an
agreement with the Company which shall contain the terms and provisions set
forth herein and shall otherwise be consistent with the provisions of the Plan.


GRANT, TERMS AND CONDITIONS OF RESTRICTED STOCK AWARDS

If the Plan is approved at the Annual Stockholders Meeting in 2006, then
immediately following each Annual Stockholders Meeting (commencing with the
Annual Stockholders Meeting in 2006), but only upon the registration of the
common stock to be issued under the Plan with the Securities and Exchange
Commission, each person who is an Eligible Director immediately following such
meeting will be granted, as of the date of such meeting, a restricted stock
award with respect to such number of shares as is determined by dividing (i)
$25,000, by (ii) the average of the Fair Market Value per Share during the 20
trading days preceding the date of such meeting (rounded up to the nearest whole
number of Shares). No fractional shares shall be issued. All Shares subject to a
restricted stock award granted hereunder shall hereinafter be referred to as
“Restricted Shares”.

All Restricted Shares granted pursuant to the Plan shall be subject to the
following conditions:

• the Restricted Shares may not be sold, transferred, or otherwise alienated or
hypothecated until the restrictions are removed or expire;


• each certificate representing Restricted Shares shall bear a legend making
appropriate reference to the restrictions imposed; and


• such other conditions and restrictions as may be required under the
requirements of any stock exchange upon which such Shares or shares of the same
class are then listed, and under any securities law applicable to such Shares,
shall be imposed on such Shares.


The restrictions imposed on the transfer of the Restricted Shares subject to
each restricted stock award granted to a Participant shall lapse, and said
Restricted Shares shall become nonforfeitable and transferable twenty-four (24)
months following the date on which each such restricted stock award is granted,
if within such period the Participant’s service as a director of the Company has
not ceased. If the Participant’s service as a director of the Company ceases
before twenty-four (24) months following the date on which a restricted stock
award is granted, then, except as provided below, the Restricted Shares subject
to such restricted stock award shall be forfeited. Notwithstanding the
preceding, all restrictions imposed on the transfer of the Restricted Shares
subject to each restricted stock award granted pursuant to the Plan shall lapse,
and all such Restricted Shares shall become non-forfeitable, (i) upon the death
or disability of the Participant while serving as a director of the Company, or
(ii) upon the Participant’s cessation of service as a director in connection
with a Change in Control. For purposes of the Plan, a Change in Control shall
mean an acquisition, merger or other transaction resulting in the Leeds family
(including Richard Leeds, Robert Leeds and Bruce Leeds) directly or indirectly
owning less than 50% of the then outstanding shares of the Company in the
aggregate.

Prior to the expiration or lapse of all of the restrictions and conditions
imposed upon Restricted Shares, a stock certificate or certificates representing
such Restricted Shares shall be registered in the Participant’s name but shall
be retained by the Company for the Participant’s account until the restrictions
with respect to the Restricted Shares represented by such stock certificate or
certificates have expired or lapsed, and the Restricted Shares become
nonforfeitable, at which time such certificate or certificates (or a certificate
or certificates reissued without the transfer restrictions noted in Section
6(b)(ii)) shall be delivered to the Participant. The Participant shall execute
and deliver to the Company one or more undated stock powers signed in blank with
signature guarantee which may be used to effect the transfer back to the Company
for cancellation of any Restricted Shares as to which the restrictions had not
expired or lapsed, and which are forfeited, at the time of the termination of
the Participant’s service as a director of the Company. The Participant, shall
while a director of the Company, have the right to vote such Restricted Shares
prior to the receipt of the certificate for such Shares and shall have all other
rights and privileges of a beneficial and record owner with respect thereto,
including, without limitation, the right to receive dividends, distributions and
adjustments with respect thereto; provided, however, that such dividends,
distributions and adjustments shall be retained by the Company for the
Participant’s account and for delivery to the Participant, together with the
stock certificate or certificates representing such Restricted Shares, only if
and when the restrictions and conditions on the Restricted Shares represented by
such stock certificate or certificates shall have expired or lapsed and the
Restricted Shares shall have become non-forfeitable.

Each restricted stock award granted hereunder shall be evidenced by an agreement
with the Company which shall contain the terms and provisions set forth herein
and shall otherwise be consistent with the provisions of the Plan.


ADJUSTMENT OF AND CHANGES IN SHARES

In the event of a stock split, stock dividend, extraordinary cash dividend,
reorganization, recapitalization, spinoff, partial liquidation, subdivision or
combination of the Shares or other change in corporate structure affecting the
Shares, the number of Shares authorized by the Plan shall be increased or
decreased proportionately, as the case may be, and the number of Shares subject
to any outstanding option shall be increased or decreased proportionately, as
the case may be, with appropriate corresponding adjustment in the purchase price
per Share thereunder in order to prevent enlargement or dilution of the benefits
intended to be provided hereunder or under any outstanding Award agreement.


NO RIGHTS OF STOCKHOLDERS

Neither a Participant nor a Participant’s legal representative shall be, or have
any of the rights and privileges of, a stockholder of the Company in respect of
any Shares issuable pursuant to any Award, in whole or in part, unless and until
certificates for such Shares shall have been issued.


PLAN AMENDMENTS

The Plan may be amended by the Board as it shall deem advisable or to conform to
any change in any law or regulation applicable thereto; provided, that any such
amendment shall be approved by the stockholders of the Company if such
stockholder approval is necessary to comply with or qualify for any regulation
or qualification requirement for which or with which the Board deems it
necessary or desirable to comply or qualify. Without limiting the generality of
the foregoing, the Board shall amend the Plan, and the terms and conditions of
any outstanding Awards, if and to the extent necessary to comply with the
applicable requirements of Section 409A of the Code, without requiring the
consent of any affected Participant.


LISTING AND REGISTRATION.

Each Share shall be subject to the requirement that if at any time the Board
shall determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the granting of
such Shares, no such Share may be disposed of unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any condition not acceptable to the Board.


DURATION OF PLAN

The Plan shall terminate the day following the tenth Annual Stockholders Meeting
at which Directors are elected succeeding the Annual Stockholders Meeting at
which the Plan was approved by stockholders, unless the Plan is extended or
terminated at an earlier date by stockholders or is terminated by exhaustion of
the Shares available for issuance hereunder.